Blandford, J.
1. A motion for new trial will lie in this state to a *214decree rendered in an equity case, and as a remedy it is as complete as a motion for new trial at law, and is more full and complete than a bill for review, in that it reaches all errors of law committed by the court as well as errors of fact committed in the finding of the jury, while a bill of review can reach only such errors as are apparent upon the record.
C. N. Featherston, Alexander & Wright; W. W. Brooks, for plaintiff in error.
Underwood, Rowell & Cheney, for defendant,
2. Since the practice of allowing motions for new trial in equity cases in this state has been adopted, it is necessary for a bill of review to contain some allegation of facts which have been discovered since the trial, which will show that the decree was improperly rendered and of which the party was ignorant, and which he could not have discovered by the use of diligence at or before the trial of the case, or of some- new matter which has intervened between the trial and the filing of the bill and which will authorize the reopening of the'case; and these allegations must be as strong as are required to be, embraced in a bill to set aside a judgment at law and obtain a new trial.
(a) A technical bill of review does not lie in this state, but only a bill in the nature of a bill of review.
3. Where a motion for new trial was made, and Was dismissed, under the ruling of this court on a writ of error, and another motion for new trial was made on extraordinary grounds, which was dismissed by the superier court, and its judgment wasafiirmed by this court it was then too late for the moving party to file a bill of review, alleging the same errors as were set out in the motions for new trial; and there was no error in refusing to enjoin the execution of the original decree. 4 Ga„ 650, 570; 33 Id.,195, 174; 43 Id., 561; 41 Id., 221.
4. The record of the case shows no error; the bill, answer and exhibits and the verdict of the jury authorized the decree rendered; and whether the finding of the jury was right or wrong, under the evidence submitted, or-whether the court erred in his instructions to them cannot be considered on a bill of review.
Judgment affirmed.